— Appeal from an order of the Family Court, Jefferson County (Richard V Hunt, J.), entered May 25, 2012 in a proceeding pursuant to Family Court Act article 10. The order determined that respondent had abused her children.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: We affirm the order in each appeal. We write only to note that it was error to include in each order language delegating Family Court’s authority to modify visitation to petitioner, the counselors for the subject children and the Attorneys for the Children, but the issue is moot because the orders have expired (see Matter of Leah S., 61 AD3d 1402, 1402 [2009]; see also Matter of Nicholas J.R. [Jamie L.R.], 83 AD3d 1490, 1491 [2011], lv denied 17 NY3d 708 [2011]). Present— Smith, J.E, Garni, Sconiers and Valentino, JJ.